Citation Nr: 9935962	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  94-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the residuals of shell 
fragment wounds of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1957.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 1996 and October 1997.  Each time it 
was remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, confirmed and 
continued it denial of entitlement to service connection for 
the residuals of shell fragment wounds of the left leg.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The preponderance of the evidence does not establish that 
scars on the veteran's left lower extremity are the residuals 
of shell fragment wounds sustained in service.


CONCLUSION OF LAW

Chronic residuals of shell fragment wounds of the left leg 
were not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(a), (d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The veteran maintains that scars on his left lower extremity 
are the result of shell fragment wounds sustained in a 
grenade explosion in service.  He reports that he was 
hospitalized in service for approximately 21/2 months for the 
treatment of his wounds.  Thereafter, he was reportedly given 
an honorable discharge without severance pay or disability 
compensation.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Current disability of the left leg 
(scars) has been demonstrated, and there exists a VA 
physician's opinion that such scars are related to injury in 
service.  The Board is satisfied that all available relevant 
evidence has been obtained regarding the claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.  

The Board notes that the veteran's service medical records 
are unavailable and are presumed to have been destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  
In such situations, the Board has a heightened duty to assist 
the veteran in the development of his claim.  This duty 
includes search from alternate sources of medical records as 
well as a heightened obligation on the part of the Board to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

The NPRC attempted to reconstruct the veteran's service 
medical records through a search of alternate records, 
including morning reports, unit histories, and evidence from 
the Army Surgeon General's Office.  Further, the case was 
remanded on two occasions for additional development, 
including requests for medical evidence of post-service 
treatment for the residuals of left leg wounds, as well as 
statements from former fellow soldiers.  Despite the 
extensive development, there are no available service 
department records or post-service medical records which 
indicate that the veteran sustained a shell fragment wound(s) 
of the left leg in service. There are also no statements from 
former fellow soldiers in support of his claim.  The NPRC was 
able to determine the veteran's unit from June to August 1957 
but notes that morning reports from that period fail to 
reveal any remarks pertaining to any illness or treatment 
involving the veteran.  

The only evidence which tends to support the veteran's claim 
are statements received in April 1998 from his wife and from 
his brother and an opinion from a VA physician who conducted 
VA examinations in 1996 and 1998.  The veteran's brother 
notes that when the veteran left for service, he had no scars 
on his leg but that on his return from service, the veteran 
had a large wound on his left leg.  The veteran's wife also 
states that when the veteran returned from service, he had a 
leg wound.  Although lay personnel are competent to provide 
evidence which is capable of lay observation, such statements 
are not considered competent evidence as to the etiology of 
those wounds.  Also, the report of a large leg wound is not 
supported by current medical evidence which shows residuals 
from several smaller wounds.

Although the VA physician, who conducted VA examinations in 
1996 and 1998 reported a relationship between the veteran's 
left leg problems and service, that opinion appears to have 
been based on the history related by the veteran rather than 
any supporting clinical evidence of record.  As noted above, 
there is simply no credible competent evidence of the 
inservice injury from service department records or from 
numerous alternative sources of information, nor nexus to 
service.  Accordingly, the Board is of the opinion that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the residuals of shell 
fragment wounds of the left leg.

In arriving at this decision, the Board notes that not only 
is there no credible evidence of the claimed grenade 
explosion and associated left leg injuries, the veteran 
remembers little about the accident.  He states that it 
occurred when he and two other soldiers were unloading boxes 
of grenades from a truck.  He states that one of the other 
soldiers dropped one of the boxes causing a grenade to fall 
and in turn causing the pin to be dislodged.  Although he 
recalls that the incident happened at Fort Lewis, Washington, 
he does not remember a number of identifying details which 
could help to verify that the incident actually happened.  
For example, he is unable to remember his unit, when the 
incident happened (the month of the incident variously 
reported as February, April, or August 1957), or the names of 
other personnel involved.  In this regard, it should be noted 
that since the incident does not involve combat, lay evidence 
is not sufficient to show that the injury actually happened. 
38 U.S.C.A. § 1154(b) (West 1991); 3.304(d) (1999). 

The Board also notes several inconsistencies in the 
recitation of events by the veteran and his wife and brother.  
For example, one of the reasons given for the lack of post-
service medical records is that the veteran was treated for 
his left leg disability only by a medicine man.  However, in 
his original claim, received in November 1992, the veteran 
reported that he had received treatment for a left leg injury 
in 1982 at the VA Medical Center (MC) in Albuquerque.  He 
also complained of left leg disability in May 1991 during 
treatment for diabetes mellitus (See records from the Dzlith-
Na-O-Dith-Le Indian Health Service in Bloomfield, New 
Mexico).  In the statement received in April 1994, the 
veteran reported that the grenade explosion in service 
reportedly caused injuries to his left leg below the knee.  
During a VA examination in December 1996, however, he 
reported that the injuries affected his entire lower left 
limb.  Moreover, as noted above, the left leg wound described 
by the veteran's brother is inconsistent with the claimed 
residuals noted during recent VA examinations.  Such 
inconsistencies tend to undermine the veteran's credibility, 
as well as that of his supporters.


ORDER

Entitlement to service connection for the residuals of shell 
fragment wounds of the left leg is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals
 

